Citation Nr: 0215818	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for the purpose of VA 
benefits.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

There is unverified evidence that the veteran had active 
service from January 1943 to June 1944.  A VA administrative 
decision held that the veteran had recognized guerrilla 
service from June 1944 to September 1945.  The veteran's 
status as a veteran is not in dispute and his active duty 
dates are not dispositive in this case.  The veteran died on 
October [redacted], 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied recognition of the 
appellant as the surviving spouse of the deceased veteran.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant's marriage to the veteran, nine days prior 
to the veteran's death, is not valid under the law of the 
place where the parties resided at the time of the marriage.  

3.  The appellant, the veteran's niece (the veteran's 
sister's daughter), had knowledge of the legal impediment 
prior to entering into marriage with the veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for the purposes of VA benefits.  38 U.S.C.A. 
§§ 101, 103, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board notes that VCAA is applicable to all claimants.  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has 
notified the appellant of the evidence necessary to support 
her claim for VA benefits, the laws and regulations governing 
recognition of a surviving spouse of a veteran, and of the 
legal impediment under Philippine law to her marriage to her 
uncle in correspondence mailed to her in September 2000, in a 
statement of the case in November 2000, and in an 
administrative decision and supplemental statement of the 
case in May 2002.  The appellant was provided the opportunity 
of having a hearing, a field investigation was conducted into 
the facts surrounding her marriage to the veteran, and the 
appellant was provided a sworn deposition during the pendency 
of this appeal.  All available evidence surrounding the 
appellant's marriage to the veteran has been collected for 
review and no evidence has been identified by the appellant 
as outstanding but uncollected for review by VA.  Thus it is 
apparent that the RO has kept the appellant apprised of what 
she must show to prevail in her claim, and has generally 
informed her as to what information and evidence she is 
responsible for, and what evidence VA must secure.  The Board 
finds that the duties to assist and notify provided in VCAA 
have been fulfilled in this appeal.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Considering the unique facts presented in this particular 
case, the Board also finds that the provisions of 38 U.S.C.A. 
§ 5103A(a)(2) are applicable in that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  For the reasons and basis that follow, the Board 
finds there are no circumstances presented by the evidence on 
file which could rectify or cure the legal impediment 
presented by the appellant's marriage to the veteran in this 
case.  

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
Additionally, VA General Counsel issued a precedential 
opinion which has found that the Philippine Civil Code is the 
governing law in making a determination regarding the 
validity of a Philippine marriage in accordance with VA law 
and regulation.  VAOPGC (April 16, 1986).  

The term, surviving spouse, means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
and who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.350.  

Where an attempted marriage of a claimant to a veteran is 
invalid by reason of a legal impediment, the marriage will 
nevertheless be "deemed valid" if:  (a)  The marriage 
occurred one year or more before the veteran died (or existed 
for any period of time if a child was born of the purported 
marriage or was born to them before such marriage), and (b) 
the claimant entered into the marriage without knowledge of 
the impediment, and (c) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
the veteran's death as outlined in § 3.53 and (d) no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering the period prior to the veteran's 
death.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Marriage is established by submission of a copy, or extract 
of the public record of marriage or a copy of the church 
record of marriage, or official reports from service 
departments as to marriage, or the affidavit of the clergyman 
or magistrate who officiated, or through affidavits or 
certified statements of two or more eyewitnesses.  38 C.F.R. 
§ 3.205(a).  Where a surviving spouse has submitted proof of 
marriage in accordance with paragraph (a) of this section and 
also meets the requirements of § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
evidence to the contrary, as proof of that fact.  38 C.F.R. 
§ 3.205(c).  

Facts:  In August 2000, the appellant submitted an 
application for VA compensation benefits based on her 
marriage to the veteran.  A copy of a report from the 
Philippine Office of Local Civil Registrar documented that 
the veteran and the appellant were married on September 26, 
1997.  The veteran was 84 years old and the appellant was 60 
years old.  Also submitted was a certificate of death for the 
veteran indicating that he died on October [redacted], 1997, nine days 
after his marriage to the appellant.  

This claim was initially denied by the RO and, in her notice 
of disagreement and substantive appeal, the appellant wrote 
that while she had been married to the veteran for less than 
one year, she had lived together with the veteran "as husband 
and wife" since 1986.  

The RO subsequently ordered the conduct of a field 
investigation into the facts surrounding the appellant's 
claim and marriage.  Various witnesses who resided in the 
locale of the appellant and the veteran provided statements 
indicating that it was well known that the veteran was the 
uncle of the claimant and that the claimant had lived with 
the veteran as his caregiver and that the veteran and his 
niece (claimant) did not hold themselves out to the community 
as husband and wife because of their known blood 
relationship.  

During the conduct the field investigation, the claimant was 
deposed under oath.  The appellant reported that the veteran 
was her uncle, and that her mother was the deceased veteran's 
sister.  She stated that she never lived as husband and wife 
with the veteran but was his helper since 1986 because he 
could not attend to his personal daily needs.  She stated 
that she and the veteran had been persuaded by her nieces and 
nephews to marry because the family was concerned about her 
living condition and that she had no source of income.  It 
was the family's belief that after the veteran's death, his 
monthly VA benefits would be transferred to her.  She had 
obtained the assistance of an individual who had formally 
prepared her written responses to VA decisions and 
notifications and she had paid for this assistance.  

In May 2002, the RO issued an administrative decision.  This 
decision includes consideration of the applicable VA laws and 
regulations.  It also provides the applicable provisions of 
Philippine Civil Law which details that marriages between 
ascendants and descendants of any degree, between brothers 
and sisters (whether of full or half blood) and between 
collateral relatives by blood within the fourth civil degree 
are considered incestuous and are "void from their 
performance."  In the collateral line, ascent is made to the 
common ancestor and then descent is made to the person with 
whom the computation is to be made.  Thus, a person is two 
degrees removed from his brother, three from his uncle, four 
from his first cousin, and so forth.  The administrative 
decision, using Philippine law, traced the proximity of the 
claimant's relationship to her uncle as being three degrees 
removed from the veteran.  That is, the veteran was the 
brother of the claimant's mother and uncle to the claimant.  
Because the veteran and claimant were within three degrees of 
common ancestry, their marriage was considered incestuous and 
void from the beginning under Philippine law.  These laws are 
cited as Article 81 of the Civil Code of the Philippines, and 
Article 38 of the New Family Code, which became effective in 
August 1988.  

Analysis:  The appellant may not be recognized as the 
surviving spouse of the veteran because her marriage to the 
veteran is considered void from the beginning in accordance 
with Philippine law, which is the law of the place where the 
parties resided at the time of the marriage.  The evidence 
clearly reveals that the claimant was the veteran's niece and 
that she resided with her uncle for a period of years as his 
caregiver in his older age to assist him with his daily 
needs.  While the appellant's notice of disagreement and 
substantive appeal (apparently prepared by  an individual 
hired by the appellant) both argued that she and the veteran 
lived as "husband and wife" from 1986 forward, the appellant 
contradicted these statements in a sworn deposition wherein 
she confirmed that she lived with the veteran solely as his 
caregiver, and the appellant's deposition is unanimously 
supported by statements of local witnesses.  The appellant's 
marriage to the veteran is void under Philippine law and 
thereby fails to establish the appellant as the veteran's 
surviving spouse.

The only exception provided under governing VA regulations 
where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment is provided at 
38 C.F.R. § 3.52 for marriages which may be "deemed valid."  
However, in accordance with that regulation, the appellant's 
marriage to the veteran may not be deemed valid because her 
marriage did not occur one year or more before the veteran 
died (and there were no children of the marriage), and 
because the claimant did not enter into her marriage to the 
veteran without knowledge of their legal impediment.  It is 
clear from the evidence on file that the appellant knew she 
was the veteran's niece and that he was her uncle; her 
mother's brother.  It was her familial relationship to the 
veteran which resulted in her cohabiting with him to provide 
him long-term daily care in his old age.  It is equally clear 
that she did not reside with the veteran in a "husband and 
wife" relationship.  
Accordingly, because the appellant and veteran's marriage is 
considered void under Philippine law and because that 
marriage may not be "deemed valid" in accordance with VA 
regulations, the appellant may not be considered to be the 
veteran's surviving spouse for VA benefit purposes.  The 
appellant was never the legal spouse of the veteran and she 
does not meet the threshold requirements for obtaining 
claimant status within the meaning of the cited legal 
authority.  Her claim has no legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appellant is not recognized as the veteran's surviving 
spouse for VA benefit purposes, and the appeal is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


